                                                                Case 1:20-cv-02405-EGS Document 112-1 Filed 11/16/20 Page 1 of 4




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division (October)
             Division           10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
             CHESAPEAKE           59 64 42 26 66 52 67 60 71                    86 200 144        86    78    68    70    67    52    74    70    68    87    81    91    49 105      76    91    83 100      90
             COASTAL SOUTHEAST   131 117 101 120 139 123 111 134 133 211 310 269 173 149 170 177 162 127 177 142 163 184 174 154 115 165 175 159 162 156 290
             ISC                   7    4    3    2    3 11      8 12      8     3     5     5     5     9     5     4     2     3     1     2     4     4     5     4     1     0     3     4     4     4     3
             LAKESHORES           35 31 24 32 47 54 42 56 53                    34    62 141      82    91    71    75    72    38    74    71    76    85    92    50    65    96    91    95    87    86    73
             MID-ATLANTIC         20 29 38 42 45 30 28 30 39                    49 198 119        66    59    70    44    37    54    61    48    50    46    60    52    66    94    67    84    95    64 179
             MID-SOUTH            38 38 16 36 46 44 34 50 40                    21    74 100      49    48    43    31    21    39    48    56    50    47    48    32    39    66    44    62    58    46 198
             MIDWEST              30 34 29 53 44 39 49 53 47                    25 121      88    68    54    32    37    33    41    45    36    61    48    43    28    43    51    44    52    56    45    44
             NEW ENGLAND          30 25 24 49 46 26 34 36 42                    41    49    95    62    49    39    54    63    65    71    35    46    39    40    70    64    72    42    60    44    68    80
             NEW YORK METRO       22 28 20 16 21 30 31 33 33                    18    46    94    80    52    41    44    44    50    40    38    41    37    43    38    29    38    35    48    43    43    39
             PACIFIC NORTHWEST    35 32 50 22 48 28 36 40 45                    68 174 211        75    50    48    38    45    39    64    26    24    32    36    47    46    40    24    32    35    46    74
             SOUTHERN CALIFORNIA 23 28 30 21 68 35 34 29 32                     35 117 247        62    36    63    53    55    33    57    44    54    38    29    33    24    35    26    30    24    33    59
             SOUTHWEST            32 35 12 27 18 15 26 28 37                    32 114 141        45    26    32    30    33    54    39    24    34    26    37    40    66    56    28    38    46    37 121
             STC                  44 54 53 39 59 47 51 46 43                    48    80    49    58    67    59    36    65    43    48    58    47    59    53    58    47    47    48    48    53    46    44
             WESTSHORE            20 15 21 22 31 23 22 22 17                    18    44    46    24    15     9    36    28    17    40    13    19    19    21    31    18    26    21    32    27    32    29
             Grand Total         526 534 463 507 681 557 573 629 640 689 1594 1749 935 783 750 729 727 655 839 663 737 751 762 728 672 891 724 835 817 806 1323




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/16/2020
                                                                Case 1:20-cv-02405-EGS Document 112-1 Filed 11/16/20 Page 2 of 4




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division (November)
             Division           11/1 11/2 11/3 11/4 11/5 11/6 11/7 11/8 11/9 11/10 11/11 11/12 11/13 11/14
             CHESAPEAKE           86 88 76 68 70 86 62 32 73 227 154 103                          97    74
             COASTAL SOUTHEAST   238 184 141 110 144 132 167 144 172 337 309 169 155 173
             ISC                   1    1    3    5    3    4    1    2    2    12    19     3     3     1
             LAKESHORES          176 79 88 78 67 82 51 57 63 146 146 104                          63    36
             MID-ATLANTIC        184 89 76 62 61 70 63 65 72 222 206 130                          83    45
             MID-SOUTH           132 44 44 52 58 53 25 54 66 117 111                        77    57    42
             MIDWEST             119 47 46 44 43 44 26 64 54 114 103                        62    54    28
             NEW ENGLAND          88 50 56 41 34 46 78 78 69                    78 109      98    55    77
             NEW YORK METRO       49 62 82 51 51 54 47 37 43 138 163                        88    77    43
             PACIFIC NORTHWEST   135 29 21 19 14 25 42 34 34 216 244                        32    37    28
             SOUTHERN CALIFORNIA 56 38 29 29 16 21 49 30 39 146 208                         40    35    52
             SOUTHWEST           141 43 32 39 35 35 47 55 38 163                      94    56    45    55
             STC                  20 41 45 43 30 29 36 37 45                    53    89    63    56    37
             WESTSHORE            36 34 28 32 29 25 24 22 30 112                      38    25    15    21
             Grand Total        1461 829 767 673 655 706 718 711 800 2081 1993 1050 832 712




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/16/2020
                                                                Case 1:20-cv-02405-EGS Document 112-1 Filed 11/16/20 Page 3 of 4




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division (October)
             Division            10/1 10/2 10/3 10/4 10/5          10/6   10/7   10/8   10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
             CHESAPEAKE           154 157 109 92 130                153    156    204    280 171      60 149 305 273 301 392 223 173 316 347 377 394 428 309 236 402 383 421 471 491 269
             COASTAL SOUTHEAST    189 157 123 105 178               201    185    215    417 208      88 114 298 351 378 426 233 256 387 377 371 357 420 218 291 317 412 453 419 461 223
             ISC                   11   16 11      7    8            10     19     12     10    13     4     4     6    12    13    13    16     9    10    14    13    14    10    18     8     9     9    12    19    19    18
             LAKESHORES           165 197 110 84 197                182    184    172    246 146      63 145 316 264 322 292 165 168 289 279 247 359 314 139 140 288 265 289 323 338 181
             MID-ATLANTIC          96 111 67 54 111                 130    155    135    174    87    72    67 181 205 154 174 119 102 147 153 129 147 182 120 123 156 143 174 199 202 169
             MID-SOUTH            209 261 82 191 224                191    185    193    260    84    77 190 250 235 279 296 141 207 181 254 190 173 221                            65 189 186 230 224 262 297 128
             MIDWEST               36   35 29 27       34            36     38     24     66    23    20    27    68    77    57    48    23    39    50    44    44    55    74    35    36    58    75    55 104      73    62
             NEW ENGLAND           78   77 63 80 100                106     86    109    180    94    62    96 186 147 146 188            78 116 128 101 121 141 161                78 123 136 138 139 128 155 117
             NEW YORK METRO        70   74 68 41 112                121    100    100    110    91    40    51 132 127 128 107 122              61    75 109 100 126 107            90    65 102 109 117 102 146 100
             PACIFIC NORTHWEST     37   50 24 19       54            56     53     31     40    21     9    25    63    78    60    76    24    33    52    58    43    34    45    12    20    40    38    41    54    34    29
             SOUTHERN CALIFORNIA   58   72 27 41       70            81     79     56    106    38    12    34    86    91    80    73    46    26    70    75    76    83    60    35    29    65    52    70    60    74    31
             SOUTHWEST             98 111 39 68        75           115    119     98    159    58    50    80 128 161 150 135            69    84 125 154 143 131 208              97 143 151 181 173 157 245 103
             STC                  128 162 134 116      96           210    206    192    214 178 112        63 137 227 236 222 203 135 111 198 202 231 214 183 145                              78 231 209 158 174 139
             WESTSHORE             91 117 73 65 132                 130    100    135    145    85    35    49 144 127 185 163 121 118 177 145 141 215 219 125                            71 158 173 117 187 201 142
             Grand Total         1420 1597 959 990 1521            1722   1665   1676   2407 1297 704 1094 2300 2375 2489 2605 1583 1527 2118 2308 2197 2460 2663 1524 1619 2146 2439 2494 2643 2910 1711




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/16/2020
                                                                Case 1:20-cv-02405-EGS Document 112-1 Filed 11/16/20 Page 4 of 4




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division (November)
             Division            11/1 11/2 11/3 11/4 11/5 11/6 11/7 11/8 11/9 11/10 11/11 11/12 11/13 11/14
             CHESAPEAKE           246 386 375 402 367 408 218 241 317 275 223 343 438 214
             COASTAL SOUTHEAST    200 400 367 388 444 417 256 302 391 311 288 426 472 267
             ISC                    8 14 19 20 16 21 13 14 13                    17    16    21    26    27
             LAKESHORES           167 320 314 291 271 296 180 164 300 222 214 361 316 192
             MID-ATLANTIC         133 259 214 197 164 281 182 155 239 229 232 270 340 186
             MID-SOUTH            186 186 231 216 238 241 85 174 211 181 262 283 300 122
             MIDWEST               43 59 62 49 57 67 36 43 99                    58    48    75    62    40
             NEW ENGLAND          112 107 140 132 76 125 85 108 109 111 154 149 116 106
             NEW YORK METRO        45 148 178 135 113 108 89 92 130 121 120 194 150                      93
             PACIFIC NORTHWEST     16 46 67 40 70 87 23 31 63                    52    36    73    66    48
             SOUTHERN CALIFORNIA   34 57 75 69 45 59 48 34 74                    58    49 100      82    37
             SOUTHWEST            119 147 193 155 146 146 82 111 110 119 104 179 154 110
             STC                  102 76 217 224 211 234 191 121 93 177 132 117 177 171
             WESTSHORE             89 154 125 134 154 188 145 126 161 163 135 208 209 130
             Grand Total         1500 2359 2577 2452 2372 2678 1633 1716 2310 2094 2013 2799 2908 1743




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/16/2020
